     Case 2:90-cv-00520-KJM-DB Document 6545 Filed 03/28/20 Page 1 of 2



 1                              IN THE UNITED STATES DISTRICT COURTS

 2                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                          AND THE NORTHERN DISTRICT OF CALIFORNIA

 4               UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                   PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7       RALPH COLEMAN, et al.,                          Case No. 2:90-cv-0520 KJM DB P
 8                      Plaintiffs,                      THREE-JUDGE COURT
 9              v.

10       GAVIN NEWSOM, et al.,
11                      Defendants.

12       MARCIANO PLATA, et al.,                        Case No. 01-cv-01351-JST

13                      Plaintiff,                      THREE-JUDGE COURT

14              v.                                      ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANTS’
15       GAVIN NEWSOM, et al.,                          REQUEST TO MODIFY BRIEFING
                                                        SCHEDULE AND HEARING DATE
16                      Defendants.
17

18           Defendants have filed a request to modify the briefing schedule and hearing date on
19   Plaintiffs’ emergency motion to modify population reduction order. ECF No. 3226/6540.1
20   Plaintiffs oppose the request. ECF No. 3230/6543. The Court will grant the request in part and
21   deny it in part.
22           Plaintiffs’ emergency motion is focused on the health risks the coronavirus pandemic
23   poses to inmates incarcerated in the California Department of Corrections and Rehabilitation
24   (CDCR) and to the staff who work in those prisons. Defendants contend the briefing and hearing
25   schedule set by this Court in its March 26, 2020 order “raises serious concerns of due process and
26
27   1
      All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
28   Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
     P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.
     Case 2:90-cv-00520-KJM-DB Document 6545 Filed 03/28/20 Page 2 of 2



 1   fundamental fairness.” ECF No. 3226/6540 at 4.

 2             Where, as here, due process considerations apply, “the question remains what process is

 3   due. . . . [T]he interpretation and application of the Due Process Clause are intensely practical

 4   matters and . . . [t]he very nature of due process negates any concept of inflexible procedures

 5   universally applicable to every imaginable situation.” Goss v. Lopez, 419 U.S. 565, 578 (1975)

 6   (internal citations and quotation marks omitted). Balancing the need for a prompt decision against

 7   Defendants’ need for adequate time to prepare a response to Plaintiffs’ motion, the Court

 8   concludes that adding an additional day to the briefing and hearing schedule is appropriate.

 9             Accordingly, and good cause appearing, IT IS HEREBY ORDERED that:

10             1.     Defendants’ March 27, 2020 motion for extension of time, ECF No. 3226/6540, is

11   GRANTED IN PART and DENIED IN PART.

12             2.     Defendants’ responsive brief is due March 31, 2020, at 12:00 noon.

13             3.     The hearing on Plaintiffs’ emergency motion is CONTINUED to Thursday,

14   April 2, 2020, at 1:15 p.m.

15             4.      All other deadlines set in the Court’s March 26, 2020 order, ECF No. 3223/6533,

16   remain in effect.

17             IT IS SO ORDERED.

18   Dated: March 28, 2020                          On behalf of the Court:2

19
                                                    _______________________________________
20
                                                    JON S. TIGAR
21                                                  UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF CALIFORNIA
22

23

24

25

26
27

28   2
         Judge Tigar issues this order on behalf of the Court pursuant to 28 U.S.C. § 2284(b)(3).
                                                         2
